DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-11 the prior art of record does not teach a base material-less protective film used in a polarizing plate, comprising: a core layer containing a resin made of a cured product, of an ionizing radiation-polymerizable compound; and an adhesion-improving layer provided on one surface of the core layer, wherein the adhesion-improving layer is a cured product of a curable composition comprising all jonizing radiation polymerizable compound wherein a surface of the adhesion-improving layer defines one surface of the protective film wherein a thickness of the adhesion-improving layer is 100 nm or more and less than 800 nm, wherein a thickness of the protective film is less than 40 micron , and wherein a tensile break strength of the protective film is 30 N/mm2 or more.
Regarding claim 12-20 the prior art of record does not teach a base material-less optical film comprising: a core layer containing a binder resin made of a cured product and an ultraviolet absorber dispersed in the binder resin; and a deposition-inhibiting layer provided on one surface of the core layer and inhibiting deposition of the ultraviolet absorber, wherein the thickness of the optical film is less than 40 m, the tensile break strength of the optical film is 30 N/mm2 or more, and the optical film has a haze value of less than 1% after 24 hours of exposure to an environment having a temperature of 80°C and a relative humidity of 90%.
Nakahara and Onishi as previously cited does teach  a base material-less protective film used in a polarizing plate, comprising: a core layer containing a resin made of a cured product, of an ionizing radiation-polymerizable compound; and an adhesion-improving layer provided on one surface of the core layer, wherein a surface of the adhesion-improving layer defines one surface of the protective film wherein a thickness of the adhesion-improving layer is 100 nm or more and less than 800 nm, wherein a thickness of the protective film is less than 40 micron , and wherein a tensile break strength of the protective film is 30 N/mm2 or more.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871